     Case 1:20-cv-04340-GBD-RWL Document 20 Filed 07/28/20 Page 1 of 19




LE   E    E    E ED I           DE       F HE H         . J DGE E B    , DA ED J L 24, 2020,
              A D LAI         IFF        B E E             E E F    A HEA I G


      Dear Hon. Judge Netburn,
         1. In response to the Honorable Judge s order dated Jul 24, 2020, the address of Defendant
              Ms. Rosenthal to effectuate service is at her district office (a) 563 Columbus Ave, New
              York, NY 10024, or at her legislative office address (b) 250 Broadwa Suite 1744, New
              York, NY 10007. The address for Defendant James E. Johnson is at the Corporation
              Counsel, 100 Church Street, New York, New York 10007.
         2. It is respectfull submitted that in accordance with the Hon. Chief Judge s order dated
              June 25, 2020, Plaintiff is in the process of amending the​ incomplete version​ of the
              complaint in case 20-CV-4340 to include (a) the crucial data in the ​complete version
              (case 20-CV-4515 which was dismissed) (b) incorporate Defendants most recent,
              egregious attempts to conceal their criminal conduct b modif ing public records.
         3. To clarif , the ​complete version​ of the complaint was sent via email to opposing
              counsels, on June  19,2020.
                            June 23, 2020. Counsel for Defendant HPD stated that she would accept
              email service on June 23, 2020 (EXHIBITS A). It is pertinent to note that the ​incomplete
              version​ of the complaint, deemed to be the binding version albeit Plaintiff s protests (a)
              lacked crucial elements such as exhibits/causes of action (b) was never acknowledged b
              the Office of the Clerk Court ( the Clerk ) as received (c) lacked commencement papers
              (d) lacked a signature (e) lacked an IFP form in contrast to ​the complete version ​that was
              confirmed as received and which contained all of the aforesaid (f) was confirmed b the
              Clerk to have been rendered void, ​inter alia,​ in light of the ​complete version​ having been
              processed (g) based on the Court s rules, a complaint lacking these crucial elements will
              not be processed (h) based on real-time tracking platforms (such as Justia), the
              incomplete version​ was not processed on Jul 05, 2020 or thereafter.
         4. Respectfull , these facts are salient for two reasons: ​fi   ,​ pursuant to Plaintiff s
              fundamental rights being methodicall deprived in prior-state proceedings, Plaintiff is
              pra ing for this proceeding to be fair, impartial and to honor due process. It is a sad
              testament for our constitution that Plaintiff s rights, for example, the right for an impartial
              judiciar was aside b Defendants corrupting the random assignment of cases, instead
              steering the state-proceeding to a judge who, respectfull , holds glaring conflicts of
              interest as relating to affordable housing, and who adjudicated an outrageousl -high




                                                    1
Case 1:20-cv-04340-GBD-RWL Document 20 Filed 07/28/20 Page 2 of 19




        number of agenc proceedings, pro se litigants, and special proceedings, despite (a) that
        court being designated as a trial part (b) official court procedures requiring the
        state-proceeding to be assigned to an agenc -specific part.
    5. Criticall , Your Honor, this the Southern District of New York ( Hon. Court ) has
        jurisdiction over the corruption of the legal process in prior state-proceedings, as it is
        intrinsic to the substance of Plaintiff s claims pursuant to the Racketeer Influenced and
        Corrupt Organi ations Act (1970).
    6. Second, ​dela ing Defendants time to answer the complaint, prejudices Plaintiff as result
        of Defendants proven intention to deprive Plaintiff of the onl affordable housing
        opportunit he ever received, b awarding the final 22 apartments to other candidates, as
        quickl as possible. Based on their conduct in state-proceedings, Defendants want
        nothing more than to state sorr , we awarded all of the affordable apartments .
    7. Your Honor, respectfull , since submitting the complaint, a series of unnerving
        developments have alread inflicted prejudice on Plaintiff, and as such, highlight the
        necessit for a conference, prior to Defendants inflicting additional harm.
    8. A a fi     e ample​, pursuant to Plaintiff protesting in his Complaint that Defendant
        Ronsenthal was awarded b Defendants (and co-conspirators) a luxur apartment in the
        complex adjacent to subject propert , without an notice of vacanc and/or lease
        agreement ever being filed in exchange for hanging Plaintiff out to dr , lo and behold,
        Defendant Rosenthal (a) promptl moved out of this apartment (b) began to substantiall
        modif her housing records, including records from thirt        ears prior (EXHIBIT B).
    9. In state-proceedings, the court would likel adopt without further inquir counsel s
        assertion that the sudden expansion and retreat to a luxur propert controlled b the
        Defendants, adjacent to Waterline Square, on dates which perfectl align the
        councilmember s transition from vowing to fight an outrageous injustice to insisting
        Plaintiff must go into a shelter - is merel coincidental.
    10. Plaintiff asks this Honorable Court not to follow suit. Defendant Rosenthal is an elected
        public official of the district containing the subject propert , and serves on the NYC
        Council Housing Committee. Pursuant to being tortured, Plaintiff begged for help as an
        aggrieved constituent. Both Defendant Rosenthal and her assistant, Ms. Riviera, stated
        their familiarit with HPD and Breaking Ground s outrageous selection process.
        Defendant Rosenthal vowed to elicit a detailed and specific explanation from Defendants-
        as required b the HPD Handbook (page 28)- that would illuminate the cr ptic



                                              2
Case 1:20-cv-04340-GBD-RWL Document 20 Filed 07/28/20 Page 3 of 19




        mathematical conclusions that were blatantl inconsistent with 350 pages of financial
        documents, and which remained unexplained as these words are written.
    11. Rather, Defendant Rosenthaul s actions and her subsequent attempt to modif
        information from housing records is highl significant, and respectfull , far below the
        standard of integrit that the public should expect from an elected councilmember. This
        Hon. Court should, respectfull , not turn a blind e e to Defendants active attempts to
        conceal a sickening corruption scam that is offensive to the public interest.
    12. A a econd e ample​, in response to Plaintiff proving to counsel that Defendants
        awarded numerous apartments to unqualified applicants of Hispanic ethnicit
        (EXHIBITS C), the Defendants immediatel took active measures to modif the
        incriminating information rendering them ineligible. Regretfull , neither Defendants nor
        their counsel are troubled that the same public officials who rejected Plaintiff s
        application allowed a long list of unqualified residents to gain apartments, even as
        Plaintiff was suffering in a shelter during the global pandemic.
    13. Respectfull , the Defendants who have proven their abilit to change incriminating
        records should not be given the autonom to continue destro ing material evidence.
        Plaintiff respectfull seeks to argue in favor of a court order that will prevent Defendants
        and/or an current resident in Waterline Square from deleting/modif ing incriminating
        housing information without written prior notice to the Hon. Court. Plaintiff also asks to
        argue before the Hon Court that the appointment of a counsel- in some capacit - is
        heavil warranted in light of the threat to the public interest and the millions of other
        applicants who were wrongfull -rejected.
    14. A a hi d e ample,​ Plaintiff has obtained new incontrovertible evidence of the sickening
        manner in which Defendants have corrupted the judicial process. Plaintiff asks to present
        this evidence in a conference. In conclusion, a timel preliminar conference is warranted
        prior to the Defendants inflicting further harm on Plaintiff s abilit to prosecute his case.


        Respectfull submitted,
                                                                                    Jul 28, 2020
        Abraham Gross
        Pro Se Plaintiff
        917 673 1848 // ​agross2@gmail.com




                                             3
Case 1:20-cv-04340-GBD-RWL Document 20 Filed 07/28/20 Page 4 of 19




            EXHIBIT A
Case 1:20-cv-04340-GBD-RWL Document 20 Filed 07/28/20 Page 5 of 19
Case 1:20-cv-04340-GBD-RWL Document 20 Filed 07/28/20 Page 6 of 19
Case 1:20-cv-04340-GBD-RWL Document 20 Filed 07/28/20 Page 7 of 19




             EXHIBIT B
Case 1:20-cv-04340-GBD-RWL Document 20 Filed 07/28/20 Page 8 of 19
Case 1:20-cv-04340-GBD-RWL Document 20 Filed 07/28/20 Page 9 of 19
Case 1:20-cv-04340-GBD-RWL Document 20 Filed 07/28/20 Page 10 of 19
Case 1:20-cv-04340-GBD-RWL Document 20 Filed 07/28/20 Page 11 of 19
      Case 1:20-cv-04340-GBD-RWL Document 20 Filed 07/28/20 Page 12 of 19




40 Riverside Blvd is an Alternate Address for the Aldyen/Ashley at
                           400 West 63.
Case 1:20-cv-04340-GBD-RWL Document 20 Filed 07/28/20 Page 13 of 19




            EXHIBIT C
Case 1:20-cv-04340-GBD-RWL Document 20 Filed 07/28/20 Page 14 of 19
Case 1:20-cv-04340-GBD-RWL Document 20 Filed 07/28/20 Page 15 of 19
Case 1:20-cv-04340-GBD-RWL Document 20 Filed 07/28/20 Page 16 of 19
Case 1:20-cv-04340-GBD-RWL Document 20 Filed 07/28/20 Page 17 of 19
Case 1:20-cv-04340-GBD-RWL Document 20 Filed 07/28/20 Page 18 of 19
Case 1:20-cv-04340-GBD-RWL Document 20 Filed 07/28/20 Page 19 of 19




    Rent Stabilized,
City-Affiliated Property




 Waterline Square
